Dear Ms. McCann:
You have requested an opinion of this Office regarding the impacts, if any, of Act 707 of the 2010 Regular Louisiana Legislative Session ("Act 707")1
on the conclusions set forth in La. Atty. Gen. Op. No. 08-0135 regarding the jurisdictions and the obligations of the Louisiana Cemetery Board ("LCB") and the Louisiana Division of Archaeology ("the Division").
In La. Atty. Gen. Op. No. 08-0135, we examined, in great detail, the interaction of the LCB and the Division under the general cemetery law (Title 8 of the Revised Statutes) and the Louisiana Unmarked Human Burial Sites Preservation Act (La.R.S. 8:671, etseq.). Act 707 does not change any of the opinions expressed in La. Atty. Gen. Op. No. 08-0135. In fact, if anything, Act 707 merely confirms the opinions that we expressed regarding the protection of cemeteries in Louisiana and the jurisdictional relationships of the LCB and the Division.
We hope this sufficiently answers your inquiry; however, if we may be of further assistance please do not hesitate to contact our Office.
  Sincerely yours,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  BY: __________________________ RYAN M. SEIDEMANN Assistant Attorney General
  JDC/RMS/tp
  cc: Charles R. "Chip" McGimsey, Ph.D., Louisiana State Archaeologist
1 Act 707 is codified at La.R.S. 25:931, et seq.